Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  
DETAILED ACTION
Claim Status
Applicant’s claim amendments and arguments in the response filed 17 December 2020 are acknowledged. 
Claims 1-10, 13, 15-17 & 20-28 are pending.
Claims 11, 12, 14, 18 & 19 are cancelled.
Claims 1 & 9 are amended.
Claims 2-8, 13, 16, 17, 20 & 25 are withdrawn.
Claims 1, 9, 10, 15, 21-24 & 26-28 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Emulsifying System-Glycerol PEG-200
Film Forming Polymer-Acrylic acid/ styrene copolymer aqueous emulsion (Syntran 5760)
Organic Lipophilic Gelling Agent-Hydrogenated C36 diacid/ethylenediamine condensate esterified with stearyl alcohol (Uniclear 100 VG)
Hydrophilic Gelling Agent-Not present.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objections/Rejections
The objection to claim 1 is withdrawn due to claim 1 amendments such that “film-forming” is now consistently recited.
The rejection of claim 1 under 35 USC 112, first paragraph, is withdrawn due to deletion of the previously added new matter “capable of providing...”
The rejection of claim 1 under 35 USC 112, second paragraph, is withdrawn due to amendments to claim 1, line 18, to provide antecedent basis by reciting “the at least one volatile oil…” 
The rejection of claim 9 is rejected under 35 U.S.C. 112, 4th paragraph, is withdrawn due to the amendment to further limit the ester of the fatty acid to a C8-C24 fatty acid ester.
  
Objections/ Rejections
Specification
The specification stands objected to because the term Liquipar, which is a trade name or a mark used in commerce, still remains undefined. The term should be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
Applicant argues the description of Liquipar has been changed (reply, pg. 9). 

Applicant may wish to determine whether the tradename “Liquipar Optima,” at the time of the invention, represented a preservative which was a mixture of phenoxyethanol, methylparaben, isopropylparaben, isobutylene and butylparaben. If so, Applicant may wish to consider whether such an amendment would obviate the objection. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10, 15, 21-24 & 26-28 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BODELIN (US 2007/0246058; previously cited) and DE LA POTERIE (US 2005/0169949; previously cited).
claim 1). BODELIN explicitly teaches the composition comprises a wax which is dispersed in the aqueous phase (i.e. a wax-in-water emulsion; [0062] & [0064]; BODELIN’s claim 29; claim 1). BODELIN teaches the compositions of their invention comprise water (i.e. an aqueous phase) in an amount of ranging from 1 % to 95% ([0161]; claims 1 & 28). Bodelin teaches composition (i) of their invention comprises wax in a content ranging from 0.1 % to 50% by weight, with Example 4 teaching an amount of 10.9%; (i.e. 3.5% carnauba wax and 7.4% beeswax; [0038]; Example 4-¶440; claim 1). BODELIN teaches their composition (i) invention comprises from 0.1 % to 30% emulsifying surfactants which may be PEG-200 glyceryl stearate/Simulsol 220, with Example 4 teaching an amount of 4% PEG-200 glyceryl stearate ([0164]; [0173]; Example 4-¶440; claims 1, 9, 10 & 26). Bodelin teaches composition (i) of their invention comprises 0.1 % to 50% waxes, 0.5% and 15% hydrophilic polymers, 0.1 % to 40% film-forming polymer, and 0.01 % to 20% additional film-forming polymer solids, and 0.01 % to 30% dyestuffs resulting in a solids content in a sum of 0.81-155%, with Example 4 comprising 28.3% solids ([0038] [0070] [0075], [0154] & [0225] & Example 4-¶440; claims 1, 15, 23 & 24). Bodelin teaches composition (i) of their invention may comprise aqueous dispersions of film forming polymers in an amount of 0.1-40% and in Example 4 teaches inclusion of 20% of an aqueous dispersion of Styrene/acrylates/ammonium methacrylate copolymer in water with butylene glycol and sodium laureth-12 sulfate (i.e. Syntran 5760; [0075] & Example 4-¶440; claim 15). Bodelin teaches her composition (i) may comprise volatile and/or non-volatile oils in an amount of 1 % to 30% and no volatile oil is present in the Example 4 composition ([0200] & Example 4-¶440; claims 1 & 27). The ratio of film forming polymer to wax in Bodelin’s composition (i) is 0.002/1 to 400/1 ([0038] & [0075]; claims 21 & 22). Bodelin teaches their composition (i) comprises 0.5% and 15% hydrophilic polymers and in Example 3 teaches inclusion of the ethylenediamine/stearyl dimer (Uniclear 100 VG; i.e. hydrophilic polymer) in an amount of 5% ([0070]; Example 4-¶440; claim 1). Bodelin teaches the compositions of their invention may comprise at least one additional lipophilic polymer that is soluble in a nonaqueous solvent (Bodelin’s claim 25). Bodelin’s Example 4 mascara comprises simethicone and Bodelin teaches their mascara compositions may comprise non-aqueous solvents (Example 4-¶440; Bodelin’s claim 25). Bodelin teaches “the application to the eyelashes of composition (i) and of composition (ii)… makes readily possible to produce a more volumizing or charging deposition on only pare of the eyelash fringe [0011]).  Bodelin further teaches “composition (i) makes it possible to obtain a smooth uniform deposition, which is easy to apply, and which coats, separates, and/or lengthens the eyelashes [0012]; thereby, Bodelin teaches the composition (i) is capable of providing a volumizing effect (claim 1).
However, Bodelin does not teach the function of ethylenediamine/stearyl dilinoleate copolymer in the composition.
DE LA POTERIE teaches compositions for making up keratin fibers including the eyelashes (i.e. a cosmetic composition; abstract; [0002]; claim 1).  DE LA POTERIE in Example 3 teaches the mascara compositions comprise 6.52% synthetic microwax (i.e. a wax), water (i.e. an aqueous phase), modified hectorite (i.e. a clay) and 1.5% ethylenediamine/stearyl dilinoleate copolymer (i.e. "Uniclear 100 VG®; [0273]-[0274]; claim 1). DE LA POTERIE teaches Uniclear 100 VG to be among the polymers that are soluble in the non-aqueous solvent medium and have both an affinity for waxes and the solvent which results in the efficient dispersion of the waxes in the non-aqueous solvent medium ([0034], [0065] & [0068]; claim 1). DE LA claim 1). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified BODELIN’s composition by modifying the amount of ethylenediamine/stearyl dilinoleate copolymer (i.e. "Uniclear 100 VG®) to be 1% to 10% of the composition [yielding a film forming polymer to organic lipophilic gelling agent ratio of 0.01/1 to 40/1] as taught by DE LA POTERIE because both of the compositions taught by BODELIN and DE LA POTERIE are for making-up the eyelashes. The skilled artisan would have been motivated to adjust the amount of ethylenediamine/stearyl dilinoleate copolymer (i.e. "Uniclear 100 VG®) to be 1% to 10% of the composition, with a reasonable expectation of success, in order to more efficiently enhance dispersion of the waxes in Bodelin’s mascara and in particular Bodelin’s Example 4 mascara which comprises simethicone.
With regard to the amount of wax, non-ionic surfactant, solids content, film-forming polymer solids, ethylenediamine/stearyl dimer dilinoleate, surfactant component content, ratio of film forming polymer to ethylenediamine/stearyl dimer dilinoleate copolymer, and ratio of film forming polymer to wax, Bodelin teaches these reagents in amounts and ratios which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant argues the Bodelin reference has been misinterpreted; Applicant argues Bodelin clearly indicates composition (i) does not thicken eyelashes and points to Bodelin’s 
This is not persuasive.  As previously stated, Bodelin teaches in paragraph [0011] “[t]he inventors have thus observed that the application to the eyelashes of composition (i) and of composition (ii), at least one of which is applied using this particular application means, and more preferentially composition (ii), makes it readily possible to produce a more volumizing or charging deposit on only part of the eyelash fringe, for example on at most the outer third of the eyelash fringe” (emphasis added). Thereby, Bodelin teaches composition (i) produces a more volumizing deposition on the eyelash fringe although this is not a preferred embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  
Next, as previously stated, Bodelin in paragraph [0013] indicates there is a “deposit of composition (i)” on the lashes, thereby the eyelashes are necessarily volumized due to having a deposition of composition (i) on them. A fair reading of Bodelin’s paragraph [0012] links the statement of composition (i) not thickening the eyelashes to the appearance of a natural makeup result; i.e. the volumizing effect is not to such a degree it looks unnatural. Bodelin’s paragraph does volumize the eyelashes by teaching “In particular, composition (i) makes it possible to obtain a smooth, uniform deposit, which is easy to apply, and which coats, separates and/or lengthens the eyelashes. Composition (i) makes it possible to obtain sparingly charging makeup, i.e. it does not thicken the eyelashes: a natural makeup result is thus obtained. It is thus possible to easily produce, on this first film of makeup, a more volumizing or charging deposit on only part of the eyelash fringe, for example on at most the outer third of the eyelash fringe, by applying composition (ii), which, by virtue of its total content of waxes and of hydrophilic polymer(s), makes it possible to obtain a larger deposit of material” (emphasis added). What paragraph [0012] indicates is the eyelash is volumized by application of composition (i) to produce a first film of makeup and then becomes more volumized with application of composition (ii).  Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991).

The examiner notes that secondary considerations are a potential mechanism to overcome an obviousness rejection. Based upon Applicant’s previous and current arguments, it appears that Applicant believes their point of novelty, and differentiation from the prior art, is the amount of volumizing by the inventive composition (i.e. loading effect).  In order to promote a more compact prosecution, the examiner has performed a cursory search of the specification and examples looking for a measurement or value associated with the loading/volumizing effect but was unable to locate any.  As such, the examiner cannot determine whether Applicant’s volumizing/loading effect is significantly greater/different than that of Bodelin.



Applicant’s argument is not persuasive.  As discussed above, Bodelin teaches composition (i) (which contains ethylene diamine/stearyl dimer dilinoleate copolymer) does thicken eyelashes in paragraph [0011] and volumizes to permit a more volumizing effect to be obtained upon application of composition (ii) to the first film of makeup produced by composition (i) in paragraph [0012]. Composition (i) makes it possible to obtain a smooth, uniform deposit which coats [0012]. Thereby, composition (i) provides a volumizing effect. Also, Bodelin teaches styrene/acrylates/ammonium methacrylate copolymer (i.e. Syntran 5760) to be a film forming polymer in paragraph [0090] and teaches its inclusion in composition (i) in Example 4. Thereby, composition (i) reasonably thickens the eyelashes because it coats the eyelashes with the film forming polymer.  Further, it is not required that Bodelin recognize the ethylene diamine/stearyl dimer dilinoleate copolymer for the same purpose as Applicant (i.e. being a polymer which thickens eyelashes). Its chemical characteristics and properties are inherent. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Bodelin teaches a mascara having the recited aqueous phase, the low amount of volatile oils, the waxes and their amounts, the film forming polymer and its solids content, the solids content of the mascara, the non-ionic surfactant and its amount, the ratio of film former to wax, the ethylene diamine/stearyl dimer dilinoleate copolymer, the ratio of the film forming polymer to the ethylene diamine/stearyl dimer dilinoleate copolymer and the structure of a wax-in-water emulsion. In other words DE LA POTERIE is not needed to teach the amount of water or the composition being devoid of volatile oil; Bodelin already teaches these features. DE LA POTERIE is provided to teach the range of the amounts of ethylene diamine/stearyl dimer 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/NICOLE P BABSON/Primary Examiner, Art Unit 1619